Citation Nr: 1418494	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  13-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension (claimed as high blood pressure).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The appellant had active service from October 11, 1968 to November 4, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2013, the appellant testified before the undersigned during a Travel Board hearing at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA do not reveal any additional documents pertinent to the present appeal at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration all records pertinent to the appellant's award of Social Security disability benefits, as indicated on page 3 of the hearing transcript.  The appellant must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2.  Contact the appellant's and ask him to identify all VA and non-VA sources of medical treatment for hypertension and headaches, as well as sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  If the appellant adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the appellant's claims file.

3.  Contact the appropriate Federal records repository and request the appellant's complete service personnel records from his period of service from October 11, 1968 to November 4, 1968 (24 days).  A copy of any request(s) sent to the appropriate Federal records repository, and any reply, to include a negative reply or any records obtained, should be associated with the claims file.

4.  After completion of the above and any other development the RO/AMC should deem necessary, to include whether the appellant should be afforded a VA examination, the RO/AMC should review the expanded record and determine if service connection may be granted.  If the benefit sought remains denied, furnish the appellant a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



